UNITED STATES COURT OF APPEALS                   FILED
                            FOR THE NINTH CIRCUIT                        MAY 10 2016

                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                      No. 14-10510

              Plaintiff - Appellee,            D.C. No. 1:09-cr-00115-SOM-1
                                               District of Hawaii,
 v.                                            Honolulu

VANCE YUKIO INOUYE,
                                               ORDER
              Defendant - Appellant.


Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

      The mandate issued on March 23, 2016, is recalled, and the memorandum

disposition filed in this case on February 29, 2016, is withdrawn. Amicus’s

pending motion to publish, filed March 18, 2016, is denied as moot; a published

opinion will follow.